UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4382


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMOTT ANTHONY THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00035-RGD-FBS-1)


Submitted:   February 22, 2016            Decided:   February 25, 2016


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Suzanne V. Katchmar, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.   Sherrie Scott Capotosto,
Assistant United    States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmott Anthony Thomas appeals from the district court’s

judgment revoking his supervised release and sentencing him to

14    months’      imprisonment     and   a     36-month         term     of    supervised

release.          Thomas’s   counsel      has    filed       a    brief        pursuant     to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

Thomas’s      revocation     sentence     is    plainly          unreasonable         on   the

basis that the district court failed to explain its decision to

impose the 14-month prison sentence.               Thomas was informed of his

right to file a pro se supplemental brief, but he has not done

so.     The     Government    declined     to    file    a       brief.         During     the

pendency of this appeal, Thomas was released from incarceration

and began serving the 36-month term of supervised release.

       We   may    address    sua   sponte      whether          an   issue      on   appeal

presents “a live case or controversy . . . since mootness goes

to the heart of the Article III jurisdiction of the courts.”

Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002)

(internal quotation marks and citation omitted).                          Because Thomas

already has served his term of imprisonment, there is no longer

a    live   controversy      regarding    the    length          of   his      confinement.

Therefore, counsel’s challenge to the district court’s decision

to    impose      the   14-month    prison      term    is       moot.          See   United

States v. Hardy, 545 F.3d 280, 283–84 (4th Cir. 2008).                             However,

                                           2
because       Thomas   is     serving       the       36-month    term     of    supervised

release    and    because      his    attorney         filed     an     Anders    brief,    we

retain jurisdiction to review pursuant to Anders the district

court’s decisions to revoke Thomas’s supervised release and to

impose the 36-month term of supervised release.

       In accordance with Anders, we have reviewed the record in

this    case    and    have    found       no   meritorious        issues       for   appeal.

We therefore dismiss the appeal as moot to the extent Thomas

seeks    to    challenge      his    14-month         prison     term    and     affirm    the

district court’s judgment, in part.                       This court requires that

counsel inform Thomas, in writing, of the right to petition the

Supreme       Court    of     the    United         States       for     further      review.

If Thomas       requests      that     a    petition       be     filed,       but    counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court          for     leave      to     withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Thomas.

       We dispense with oral argument because the facts and legal

contentions      are    adequately         presented      in     the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED IN PART;
                                                                         AFFIRMED IN PART




                                                3